DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim limitation “optical filter layer” in claim 73 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim recites the filter layer being configured to perform a function (selected from reflection, transmission, polarization and refraction) without any additional structure.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Similarly, claim 75 recites an optical contact layer configured to establish a joint. No additional structure is claimed to recite how this function is performed.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40-78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0088270 to Tuohioja et al.
Tuohioja discloses in the abstract and figures 1-5, a transparent optical device comprising: 
a lightguide medium (106)configured for light propagation, and 
an at least one optically functional layer (162) comprising at least one optically functional feature pattern (160) formed in a light-transmitting carrier medium by a plurality of embedded features provided as optically functional internal cavities, 
wherein said at least one feature pattern is configured to perform an incident light control function and at least a light outcoupling function by establishing a predetermined incoupled light distribution at the pattern and/or by modifying the refractive indices of materials and elements provided in the optical device and interfaces therebetween, whereby stray light is minimized and optical transparency of the device is established (the claims do not recite sufficient structure to define the amount of stray light being minimized. The prior art performs the function of outputting light via the cavities 160. Paragraph 34 describes the lightguide and optimizing light output control).
As to claim 41, the optical function or functions of the functional layer are established by the dimensions, shape, periodicity and disposition of the cavities (figures 3-5).
As to claim 42, the cavities have an entrance and exit surface (defined by arrows in figure 2) that direct and outcouple light (paragraph 34). 
As to claim 43, the exit surface is configured to perform the claimed function.
As to claim 44, the reflections are configured as claimed (figures 3B-3C, 4B). 
As to claim 45, light is collimated (“collimated light”; paragraph 34). 

As to claims 47-48, 52 and 56, antiglare and antireflective properties are disclosed in a covering layer (paragraph 26). 
As to claim 49, the volume is filled with air (paragraph 28). 
As to claim 50, the patterns alternate (160; figure 1). 
As to claim 51, the lightguide is planar (Figure 1). 
As to claims 53-54, at least one of the claimed shapes are disclosed (figures 3-4, 5A, 6B, 7-10). 
	As to claim 55, the feature pattern is embedded in the carrier medium (figures 11-13). 
	As to claim 57, a polarizer is disclosed (last line; paragraph 34). 
	As to claim 58, the medium is any suitable panel including glass (paragraph 36). 
	As to claim 59, a filter is disclosed (paragraph 45). 
	As to claim 60, the refractive indicies may be adjusted as desired (paragraph 68, 71). 
	As to claim 61, the filter is a cladding, coating or film (paragraph 45).
	As to claim 63, the filter layer is disposed on both sides (figure 12). 
	As to claims 64-65 and 74, lenses are used and layers arranged to support the lenses (paragraph 33).
	As to claim 66, illumination surface (102) is disclosed and bonded to the other layers. 
	As to claim 67, the features are in a uniform layer. 
	As to claims 68-69, this claim recites a feature of a non-permanent optical joint with no clear structural features as to what defines the joint. The layers of the prior art are bonded by adhesive, but those adhesives certainly could be removed. Similarly, claim 69 recites a permanent configuration. Unclear how permanent, but adhesives could be hard coated.

	As to claim 71, it is unclear what is to be interpreted by optical transparency. The prior art light guide is transparent as it transmits light signals.
	As to claim 72, the device is either front or backlight illumination (display device). 
	Claim 73 relates to a combination of the above disclosed features. 
	Claims 75-77 relate to the above.
	As to claim 78, the device is selected from the claimed list (paragraph 26).


Claim(s) 40, 73, and 75-78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0253487 to Nichol et al.
Nichol discloses a transparent optical device comprising: 
a lightguide medium (500) configured for light propagation, and 
an at least one optically functional layer (107) comprising at least one optically functional feature pattern (1007) formed in a light-transmitting carrier medium by a plurality of embedded features provided as optically functional internal cavities, 
wherein said at least one feature pattern is configured to perform an incident light control function and at least a light outcoupling function by establishing a predetermined incoupled light distribution at the pattern and/or by modifying the refractive indices of materials and elements provided in the optical device and interfaces therebetween, whereby stray light is minimized and optical transparency of the device is established (the claims do not recite sufficient structure to define the amount of stray light being minimized. The prior art 
Claim 73 relates to the above but adds a color filter layer. The prior art discloses these in figure 25.
As to claim 75, this claim relates to a removable contact layer (figure 29 discloses a removable alignment guide and perforated layer).
As to claims 76-78, the device has the intended use claimed (paragraph 43).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 8,498,505.
US 2012/0099325. 
US 2011/0297220. 
US 9,246,038.
US 9,568,662. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883